Citation Nr: 1430725	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) (based on service connection for the cause of the Veteran's death or under 38 U.S.C.A. § 1318).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1966 to April 1969.  The Veteran died in March 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In April 2014, the Board requested a Veterans Health Administration (VHA) medical advisory opinion in this matter.


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam Era; he died in March 2009. 

2. The Veteran's March 2009 death certificate listed carcinoma of the esophagus, stomach and lungs as the immediate cause of death; diabetes was an underlying cause; an amended death certificate, received in July 2010, lists renal failure as the immediate cause of death with carcinoma of the esophagus, stomach, and lung and diabetes as underlying causes.  

3. The Veteran had established service connection for type 2 diabetes mellitus, depressive disorder, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction; the disabilities were rated 90 percent, combined. 

4. Medical evidence shows that the Veteran had cancer of the lung that is reasonably shown to have caused his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The death of a Veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

Certain chronic diseases (including respiratory cancers) may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure in service if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

As the Veteran served in the Republic of Vietnam during the Vietnam War he is presumed to have been exposed to herbicides/Agent Orange in service.  
The appellant has proposed alternate theories of entitlement.  She alleges that the cancer that caused the Veteran's death was due to exposure to Agent Orange during service in Vietnam.  Specifically, she contends that the primary site of the cancer was in the lungs and that such cancer warrants presumptive service connection (based on exposure to Agent Orange) or may affirmatively be found to have been caused by exposure to Agent Orange.  Alternatively, she alleges that his service-connected type 2 diabetes mellitus contributed to cause his death.

The Veteran had a complex medical history; when he died, his service-connected disabilities included type 2 diabetes mellitus, peripheral neuropathy of the upper and lower extremities, depressive disorder, and erectile dysfunction.

VA treatment records show esophageal cancer was diagnosed in August 2008.  A January 2009 VA radiology report notes a mass in the Veteran's left lower lung field and a differential diagnosis of primary lung malignancy and metastatic disease.  

A February 2009 VA discharge summary indicates the Veteran reported recurrent falls.  A CT scan showed a questionable right occipital infarct.  There was no documented hypotension or hypoglycemic episode.  

The Veteran's original death certificate received in April 2009 listed carcinoma of the esophagus, stomach and lungs as the immediate cause of his death; diabetes was listed as an underlying cause.  

In January 2010 a VA physician (who reviewed the Veteran's record) noted that the Veteran's diabetes medication was reduced before his death and opined "there was no indication that his diabetes contributed significantly or materially to his demise."  He also noted that there is nothing in medical literature to implicate diabetes mellitus as a cause of esophageal cancer or to directly aggravate the condition.

An amended death certificate received in July 2010 lists renal failure as the immediate cause of the Veteran's death.  Carcinomas of the esophagus, stomach and lung, and diabetes were listed as underlying causes.  

The January 2010 VA opinion -provider offered another opinion in September 2010 ( after the amended death certificate was received).  He noted that the Veteran's renal function was normal when he was hospitalized in March 2009.  He found that "there is no evidence that he had diabetic nephropathy or even chronic renal insufficiency two weeks prior to his demise."  He concluded that "there was no chronic diabetic renal disease that contributed materially or substantially to his final demise from metastatic esophageal carcinoma."  

In September 2012, another VA physician stated (without including rationale) "the Veteran died of metastatic esophageal cancer.  There is no reasonable doubt relative to the primary cancer."  

In a supporting medical opinion submitted by the appellant in March 2013, the provider, an associate professor of medicine at Washington University School of Medicine, noted that substantial evidence in medical literature indicates that individuals with obesity and diabetes have an increased incidence of esophageal cancer.  He opined that it was "more likely than not [the Veteran's] esophageal cancer resulted from his service related conditions of diabetes and obesity."  He also noted it was possible that the Veteran's "rapid downhill course" was related to his service-connected depression, but indicated he could not find so with a "reasonable degree of medical certainty."   The appellant submitted another opinion by the same physician in August 2013, noting that diabetes was a major contributor to the Veterans stroke found on a February 2009 CT scan, but indicated he could not say with a "reasonable degree of medical certainty that the stroke advanced [the Veteran's] death." 

The Board found the opinions outlined above to be inadequate for rating purposes (as either conclusory and unaccompanied by adequate rationale or citation to medical literature (supporting the medical principles invoked), or because offered in speculative terms).  Therefore, the Board sought a VHA medical expert advisory opinion in the matter. 

In the June 2014 VHA response, the consulting expert (a Board-certified oncologist) noted the medical evidence showed that the Veteran's death was caused by the terminal phase of primary esophageal cancer with metastasis to the liver, mesentery, and lungs.  He further opined that it was at least as likely as not "that the primary site of the malignancy causing his death was in his lung."  The June 2014 VHA expert's opinion is accompanied by persuasive rationale which cites to established medical principles and factual data.  The Board acknowledges the provider's expertise as an oncologist (a cancer specialist) and finds the opinion to be the most probative evidence in this matter.  

Accordingly, the record shows that the Veteran died of a lung cancer (a disease warranting presumptive service connection if manifested in a Veteran who served in Vietnam during the Vietnam Era).  As the disease that caused his death is presumed to be service connected, all of the requirements for substantiating the claim of service connection for the cause of his death are met, and service connection for the cause of the Veteran's death is warranted.   The Board's grant of service connection for the cause of the Veteran's death renders moot consideration of any other theory of entitlement to DIC raised (such as under 38 U.S.C. § 1318).
	






ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


